In re Moore, Mitchell; applying for supervisory and/or remedial writs, writ of mandamus; Parish of Orleans, Criminal District Court, Div. “E”.
Granted. The order of the federal district court for the Eastern District of Louisiana indicates that the state’s motion to remand for resentencing before a judge other than the judge who imposed petitioner’s sentence was granted. As a matter of comity between the federal and state courts, we order relator be resentenced within 60 days before the state judge who has now been allotted this case.